THE CHANCELLOR.
The bill is filed by a judgment-creditor of the defendant, Peter Schrass, against him and his wife and Jacob Lenly, to set aside as *43fraudulent, as against the judgment, a deed of real property in Hudson county, made by Schrass and his wife to Lenly, for property of Schrass, as the bill alleges. The debt on which the judgment was recovered was contracted May 1st, 1871, and the deed is dated October 3d, 1877. Schrass and his wife plead that a writ of fieri faoias de bonis et terris was issued out of this court September 21st, 1877, against John Kuppler and Schrass, directed to the sheriff of Hudson county, to whom it was delivered, and that under it the sheriff duly sold and conveyed the interest of Schrass in the property in question to Schrass’s wife, for $372, which were paid by her out of her separate estate. The bill neither states this conveyance nor makes any reference to it. Mrs. Schrass does not appear by the bill to have any interest in the property. She appears, by its statements, to have joined her husband in the deed to Lenly merely to bar her dower. According to the bill, she has no interest in this suit, and she might have demurred. The plea does not aver in any way the existence of any decree or order authorizing the issuing of the writ of fien faoias under which she claims title to the property. It is therefore defective. But leave will be given to amend on payment of costs.